Case 7:19-cr-OO222 Document 1 Filed on 01/22/19 in TXSD Page 1 of 2

Ao 91 (Rev. 11/11) criminal Complaim

 

 

 

 

 

 

UWE€§Q¢M
Southemes Distr Q§tmct C°u'
UNITED STATES DISTRICT COURT JAN F'LEB mean
for the 22 lelg
Southern DiStrict Of TeXaS Dawd
Unired states cf America ) “" B'adley» Clerk
v. ) __
) Case No. /<A " / ?` 0/{7£2’ M
Angel Gustavo DoMINGUEz 1999 y‘~/Y\*¢>< C"L )
Alonso VARGAS-Garcia 1988 Bd&m ctz §
)
Defendanl(s) .`
CRIMINAL coMPLAINT l
I, the complainant in this case, state that the following is true to the best of my knowledge and belief. t
On or about the date(s) of l / 20 / 20 19 in the county of Hidalg@ in the
Southern District of T€XaS , the defendant(s) violated: '
Code Section Ojj”ense Description !

Possession with Intent to Distribute
Marijuana , approx. 157.98 kilograms, a
21 USC 846 Schedule I Controlled Substance.

This criminal complaint is based on these facts:

**See Attachment I**

Continued on the attached sheet.
Rw~vu\ MA Lkva* ém¢r.ik

?~ 3~“

 

 

Co\§I;/illawsignamre
Joshua Garza, D Special Agent

Pl inted name and title
Sworn to before me and signed in my presence.

Date: 1/22/2019 jr &§ 4-~ /</< F<)/‘-vvl/C?

Judge' s signaiw e

CHyandSUH& McAllen, TeXaS Peter Ormsby, US Magistrate Judge
printed name and lier

Case 7:19-cr-OO222 Document 1 Filed on 01/22/19 in TXSD Page 2 of 2

ATTACHMENT I

On January 20, 2019, Weslaco Station United States Border Patrol Agents (USBPA) were
conducting line watch operations south of Krenmueller Pump in south Donna, Texas.

At approximately 3 :55 p.m. USBPA’s were conducting still watch operations in the area of
Krenmueller, when they observed several subjects loading what appeared to be large black
bundles consistent with that of narcotics into the back of a White Toyota Tundra at the
intersection of Valley View Road and the River Road in Donna, Texas. The vehicle did a quick
turn-around and began heading east on the river road and turned north on Jackson Church Road.
Minutes later USBPA’s spotted the vehicle approaching the levee ramp on Valley View Road
just as a USBP unit was coming southbound over the levee. The white Toyota Tundra then
veered off to the east side of the levee ramp into the brush, and came to a stop. Both the driver
(later identified as Alonso VARGAS-Garcia DOB: 09/06/1988) and passenger (later identified as
Angel Gustavo DOMINGUEZ DOB: 04/07/1999) bailed out of the vehicle. USBPA’s observed
the bailout and identified that the driver of the vehicle was wearing a red shirt. USBPA’s were
able to maintain visual contact of VARGAS-Garcia until apprehension USBPA’s apprehended
the passenger in the brush, approximately 150 meters east of the vehicle.

USBPA’s recovered 5 bundles recovered weighing 157.98 kilograms from the suspect vehicle
and were transported to the Weslaco Border Patrol Station. USBPA’s tested the bundles using
the Duquenois-Levine Reagent Systein, which tested positive for l\/Iarijuana.

At approximately 7:35 p.rn., DEA Special Agents (SAS) Joshua Garza and Bernardo Anzaldua
had Alonso VARGAS-Garcia read his Miranda Warnings and conducted a recorded interview of
VARGAS-Garcia at the Weslaco, Texas, United States Border Patrol Station. VARGAS-Garcia
admitted to agents that he was going to get paid $5,000.00 US Currency for the transportation of
the bundles of marij uana.

At approximately 7:35 5 p.m., DEA Special Agents (SAS) Joshua Garza and Bernardo Anzaldua
had Angel Gustavo DOMINGUEZ read his Miranda Warnings and conducted a recorded
interview of DOMINGUEZ at the Weslaco, Texas, United States Border Patrol Station.
DOMINGUEZ stated that he was asked by his uncle Alonso VARGAS-Garcia to go with him to
pick up some stuff at a ranch near the river in Weslaco, Texas. He did not know they Were going
to pick up bundles of marij uana.

Through further interview of VARGAS-Garica, VARGAS-Garcia stated that DOMINGUEZ was
going to get paid half of the $5, OOO. 00 US Currency for helping him pick up and transport the
load of marijuana VARGAS- Garcia stated that DOl\/IINGUEZ had full knowledge of picking
up and transporting the load of marijuana in exchange for payment ' '

McAllen, Texas AUSA Laura Garcia accepted prosecution on both VARGAS-Garcia and
DOMINGUEZ.

 

